Citation Nr: 1200893	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-44 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1943 to March 1946, including combat service in the European Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Jurisdiction over this matter was transferred to the Detroit, Michigan RO after the issuance of the October 2009 rating decision.

The Veteran testified before the undersigned at a November 2011 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran had significant noise exposure during service. 

2.  The evidence of record establishes that the Veteran developed tinnitus as a result of his service.

3.  The evidence of record establishes that the Veteran developed bilateral hearing loss as a result of his service.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A.         §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection for tinnitus and bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For combat veterans claiming injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521  (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464  (1996). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria. Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his current bilateral hearing loss and tinnitus are the result of his exposure to noise during combat, including the operation of a Howitzer gun.

A March 1946 service discharge examination found the Veteran's hearing to be 15/15 bilaterally on whispered voice testing.  There are no other service treatment records in the claims file.

An undated service Separation Qualification Record indicated that the Veteran was a crewmember who operated a 155 mm Howitzer gun, a weapon which was used to destroy enemy personnel, supplies and positions.  His military occupational specialty was that of a gun crewman, medium artillery.

A November 2007 VA audiology treatment note reflected the Veteran's reports of long term bilateral hearing loss, with the right ear worse than the left ear.  Tinnitus was denied.  Service noise exposure as an army infantry loader and post-service noise exposure in cement and construction employment were reported.  Recreational noise exposure was denied.  Otoscopic examination found the canals clear with intact and visible tympanic membranes.  Pure tone thresholds showed mild to severe sensorineural hearing loss in the right ear and mild to moderate hearing loss in the left ear.  Speech discrimination scores were 60 percent in the right ear and 64 percent in the left ear.  The Veteran was subsequently provided a hearing aide.

A September 2009 VA audiological examination reflected the Veteran's reports of gradually progressive, bilateral hearing loss.  Noise exposure included the in-service use of 155 mm Howitzers.  Post-service noise exposure included two years as a farmer and 20 years in construction with the use of hammers and saws without the benefit of hearing protection.  Recreational noise exposure was denied.  Prior ear diseases, head injuries, a history of evolution or treatment for hearing loss or current complaints of tinnitus were denied.  The Veteran reported obtaining hearing aids in 2007.  Acoustic Immittance results revealed bilateral Type A tympanograms which were consistent with normal middle ear function.  Reflex decay findings were consistent with normal, retro cochlear function bilaterally.   An accompanying audiological evaluation revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000		Avg.
Right	4(0)	50	60	60	65		58.75
Left	 	35	50	55	50	55		52.5

Word recognition scores were 52 percent for the right ear and 64 percent for the left ear.  The Board notes that while the examiner recorded decibels of "4" at the 500 Hertz level in the right ear, this notation was likely a transcription error.

Following this examination and a review of the Veteran's claims file, the September 2009 VA examiner opined that the "relationship between [the Veteran's] current hearing loss and military noise exposure was purely speculative."  The Veteran existed service with normal hearing and the Whispered Voice Test had a high degree of sensitivity for detecting hearing impairments.  There was no evidence in the service treatment records related to hearing loss or tinnitus and no evidence to establish chronicity or continuity of care for the claimed conditions following service.  The only documented hearing testing following service occurred in November 2007, 61 years after service discharge.  A recent study found that there was no scientific basis for delayed or late onset noise-induced hearing loss that was casually attributable to military noise exposure 20 to 30 years later.  Most scientific evidence indicated that previously noise-exposed ears were not more sensitive to additional noise exposure and that hearing loss due to noise does not progress (in excess of what was expected from the addition of age-related threshold shifts).  The Veteran had a 22 year history of post-service occupational noise exposure.  The degree of noise induced hearing loss was highly correlated with the intensity of the noise and the length of exposure time.  The Veteran's exposure to hazardous noise in civilian life was far greater that his exposure to hazardous noise in service.  Therefore, the nexus with service was far less that a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life and it was the examiner's opinion that this bilateral hearing loss was less likely than not due to the Veteran's history of military noise exposure or any event during service.  A history of tinnitus was denied.

During the Veteran's November 2011 hearing, the Veteran testified that he began having problems with his hearing and ringing in his ears while serving in combat operations in France and Germany.  He worked loading a Howitzer, firing it two to three times per day for about three years.  Following service, he worked as a cement finisher but was not exposed to loud equipment, only a cement truck.  He did not recall whether they used hearing protection.  He worked as a cement finisher until 1960 or 1962, when he retired.  He has not been exposed to loud equipment since service.  Although he complained of hearing loss at service discharge, it was not noted on his discharge examination.

Analysis

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations and he has complained of tinnitus.  See 38 C.F.R. § 3.385.   In order for his current bilateral hearing loss and tinnitus to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the undated Separation Qualification Record, establishes that his in-service MOS of Howitzer crewmember exposed him to noise.  An analogous specialty in Field Artillery is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

Considering the circumstances of the Veteran's service, he was likely exposed to significant noise while serving in combat operations in the European theater.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Similarly, a lay person is competent to report hearing difficulties and tinnitus.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.  The Board notes that while the Veteran had denied tinnitus in his September 2009 VA examination, he did report experiencing ringing in his ears since service during his November 2011 hearing and did not appear to understand what the term "tinnitus" was referring to during his testimony, or that he actually understood the questions asked of him by the 2009 VA examiner concerning the nature of his civilian occupation and the extent of any post service occupational noise exposure.  For this reason, the Board accepts the Veteran's hearing testimony regarding his post service occupation and his lack of noise exposure from that occupation as competent and credible.

The September 2009 VA examiner offered an internally inconsistent opinion, indicating that the relationship between the Veteran's current hearing loss and in-service acoustic trauma would be "purely speculative" and that it was far less than a 50/50 probability compared with the Veteran's civilian noise exposure.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The Veteran has also reported that he did not work around noisy equipment as a cement finisher and that he had stopped working in the early 1960s.  More significantly, the Veteran reported the onset of symptoms in-service and prior to any on-the-job noise exposure.  The examiner did not account for the Veteran's statements.  A medical opinion based solely on the absence of documentation in the record, without consideration of a Veteran's reports, is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  No opinion regarding the etiology of the Veteran's tinnitus was provided by the examiner.

That the Veteran passed a whispered or conversational voice test at separation does not conclusively establish that he suffered no hearing degradation in service.  VA's regulations establish hearing disability on the basis of audiogram measurements or speech recognition tests. 38 C.F.R. § 3.385.  The U.S. Court of Appeals for the Federal Circuit has noted that whispered voice tests do not exclude the possibility of hearing damage in the higher frequency ranges.  Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009).  For these reasons the VA examiner's opinion is afforded little, if any, weight. 

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


